Exhibit 10.10

AGILENT TECHNOLOGIES, INC.

1999 NON-EMPLOYEE DIRECTOR STOCK PLAN

(Amended and Restated Effective May 15, 2007)

PART I.                  PLAN ADMINISTRATION AND ELIGIBILITY

1.             Purpose.  The purpose of this 1999 Non-Employee Director Stock
Plan (the “Plan”) of Agilent Technologies, Inc. (the “Company”) is to encourage
ownership in the Company by outside directors of the Company (each, a
“Non-Employee Director,” or collectively, the “Non-Employee Directors”) whose
continued services are considered essential to the Company’s continued progress
and thus to provide them with a further incentive to remain as directors of the
Company.

2.             Administration.  The Board of Directors (the “Board”) of the
Company or any committee (the “Committee”) of the Board that will satisfy
Rule 16b-3 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and any regulations promulgated thereunder, as from time to time in
effect, including any successor rule (“Rule 16b-3”), shall supervise and
administer the Plan.  The Committee shall consist solely of two or more
non-employee directors of the Company, who shall be appointed by the Board.  A
member of the Board shall be deemed to be a “non-employee director” only if he
or she satisfies such requirements as the Securities and Exchange Commission may
establish for non-employee directors under Rule 16b-3.  Members of the Board
receive no additional compensation for their services in connection with the
administration of the Plan.

The Board or the Committee may adopt such rules or guidelines, as it deems
appropriate to implement the Plan.  The Board or the Committee shall determine
all questions of interpretation of the Plan or of any shares issued under it and
such determination shall be final and binding upon all persons having an
interest in the Plan.  Any or all powers and discretion vested in the Board or
the Committee under this Plan may be exercised by any subcommittee so authorized
by the Board or the Committee and satisfying the requirements of Rule 16b-3.

3.             Participation in the Plan.  Each member of the Board who is not
an employee of the Company or any of its subsidiaries or affiliates shall be
eligible to receive payment for his or her Annual Retainer (as defined in
Section 12 below) under the Plan.

4.             Stock Subject to the Plan.  The maximum number of shares of the
Company’s $0.01 par value Common Stock (“Common Stock”) which may be issued
under the Plan shall be One Million (1,000,000).  The limitation on the number
of shares that may be issued under the Plan shall be subject to adjustment as
provided in Section 10 of the Plan.

1


--------------------------------------------------------------------------------


If any outstanding option or grant of Common Stock under the Plan for any reason
expires or is terminated without having been vested or exercised in full, the
shares allocable to the unexercised portion of such option or the grant of
Common Stock shall again become available for grant pursuant to the Plan.

PART II.                TERMS OF THE PLAN

5.             Term of the Plan. The Plan shall become effective upon the
earlier to occur of its adoption by the Board or its approval by the
stockholders of the Company as described in Section 15 of the Plan.  It shall
continue in effect for a term of ten (10) years unless sooner terminated under
Section 11 of the Plan.

6.             Time for Granting Options.  No options shall be granted, and no
Deferred Share grant (as provided for in Section 7(c) and 7(d) below) shall be
made, after the date on which this Plan terminates.  The applicable terms of
this Plan, and any terms and conditions applicable to the options granted or
shares issued prior to such date, shall survive the termination of the Plan and
continue to apply to such options and shares.

7.             Terms and Conditions.

(a)           Compensation.  Except for the Non-Executive Chairman, each
Non-Employee Director’s Annual Retainer shall consist of an option to purchase
shares of Common Stock (an “Option Payment”) in an amount equivalent to
sixty-five thousand dollars ($65,000.00) and sixty-five thousand dollars
($65,000.00) payable in cash in four (4) quarterly installments (the “Cash
Payment”).  The first installment of the Cash Payment shall be payable on the
later of (i) March 1 of each Plan Year (or if March 1 is not a trading day the
next succeeding trading day), or (ii) the first trading day following the annual
stockholders meeting (the “Initial Payment Date”).  The subsequent installments
shall be payable on the dates that are three months, six months and nine months
after the Initial Payment Date (or the next succeeding trading day in the event
any such date is not a trading day) (each such subsequent date a “Subsequent
Payment Date” and, together with the Initial Payment Date, each a “Payment
Date”).  A trading day shall be a day on which the NYSE is open for trading.

In addition, Non-Employee Directors who serve as the chairperson of a Board
committee shall be entitled to a “Committee Chair Premium”.  Specifically, the
chairpersons of both the Compensation Committee and the Audit and Finance
Committee of the Board, provided they are not the Non-Executive Chairman, shall,
on an annual basis, receive an additional ten thousand dollars ($10,000.00) in
cash and the chairperson of all other Board committees, provided that they are
not the Non-Executive Chairman, shall, on an annual basis, receive an additional
five thousand dollars ($5,000.00) in cash.

The Non-Executive Chairman shall receive an Annual Retainer that shall consist
of an option to purchase shares of Common Stock (an “Option Payment”) in an
amount equivalent to sixty-five thousand dollars ($65,000.00) and two hundred
sixty

2


--------------------------------------------------------------------------------


thousand dollars ($260,000.00) in cash.  The Non-Executive Chairman shall not be
eligible to receive any Committee Chair Premiums.

A Non-Employee Director who joins the Board of Directors after the start of the
Plan Year shall have his or her Option Payment and Cash Payment pro-rated based
upon the remaining days in the Plan Year that the director will serve.

                                (b)           Option Payment.  Each option
granted under this Plan shall be a non-statutory option and shall be evidenced
by a written agreement in such form as the Board or Committee shall from time to
time approve, which Agreements shall comply with and be subject to the following
terms and conditions and such additional terms and conditions as may be
determined by the Board or Committee:

(i)            Date of Payment.  For each Plan Year, an option constituting the
Option Payment shall be granted in the prior Plan Year on the date that the
Company makes its regular annual grant of equity awards to employees who are
officers of the Company within the meaning of Section 16 of the Exchange Act;
provided, that in the case of a Non-Employee Director who subsequently ceases to
be a member of the Board of Directors for any reason on or prior a Vesting Date
as provided in Section 7(v) below, except as provided in Section 7(vi) below,
such option shall be automatically cancelled to the extent not yet exercisable
on the date of such cessation, and the shares that were subject to the
unexercisable portion thereof shall become available for future grant under the
Plan (unless the Plan has terminated).


(II)           NUMBER OF SHARES SUBJECT TO OPTION.  THE NUMBER OF SHARES TO BE
SUBJECT TO ANY OPTION GRANTED PURSUANT TO THE PLAN SHALL BE AN AMOUNT NECESSARY
TO MAKE SUCH OPTION EQUAL IN VALUE, USING AN OPTION VALUATION MODEL, AS
DETERMINED BY THE BOARD OR COMMITTEE, TO SIXTY-FIVE THOUSAND DOLLARS ($65,000).
THE VALUE OF THE OPTION WILL BE CALCULATED BY ASSUMING THAT THE VALUE OF AN
OPTION TO PURCHASE ONE SHARE OF COMMON STOCK EQUALS THE PRODUCT OF (I) THE
MULTIPLIER, AS DEFINED BELOW, AND (II) THE AVERAGE FAIR MARKET VALUE OF A SHARE
OF COMMON STOCK FOR THE PERIOD DESCRIBED BELOW ENDING ON THE DATE OF GRANT.

The number of shares represented by an option granted pursuant to the Plan shall
be determined by multiplying the number of shares determined in Section 7(b)(ii)
above by a multiplier determined using an option valuation method (the
“Multiplier”).  The Board or the Committee shall determine the Multiplier prior
to the option grant made with respect to any succeeding Plan Year.  The number
of shares to be subject to the option shall be equal to the number of shares
determined as follows:

$65,000.00

 

=

Number of shares

The average Fair Market Value for the 20
 trading days ending prior to the grant date.

x

Multiplier

 

 

 

3


--------------------------------------------------------------------------------


(iii)          Price of Options.  The exercise price of the option will be the
Fair Market Value of the Common Stock on the date of grant.

(iv)          Exercise of Options.  Options may be exercised in any manner
permitted by the external stock option administrator retained by the Company,
and will be subject to such administrator’s fees and procedures.

(v)           Vesting and Term of Option.  Except as provided in Section 7(vi)
below, the option will vest and become exercisable in four (4) twenty-five
percent (25%) increments (the date as of which an increment vests a “Vesting
Date”).  The first Vesting Date shall be the date of the annual stockholders
meeting next following the grant date, and an increment shall vest as of the
first Vesting Date only with respect to Non-Employee Directors who will continue
as members of the Board following the stockholders meeting.  The second, third
and fourth Vesting Dates shall be the dates six months, nine months and one
year, respectively, following the grant date.  An increment shall vest and
become exercisable on the second, third or fourth Vesting Date only to the
extent the Non-Employee Director continues as a member of the Board on the
Vesting Date.  No option shall be exercisable after the expiration of ten
(10) years from the date upon which such option is granted.

(vi)          Exercise by Representative Following Death of Director.  A
Non-Employee Director, by written notice to the Company, may designate one or
more persons (and from time to time change such designation) including his or
her legal representative, who, by reason of his or her death, shall acquire the
right to exercise all or a portion of the option.  If the person or persons so
designated wish to exercise any portion of the option, they must do so within
the term of the option as provided in Section 7(b)(v).  Any exercise by a
representative shall be subject to the provisions of this Plan.

(vii)         Options Nontransferable.  Unless determined otherwise by the Board
or the Committee, each option granted under the Plan by its terms shall not be
transferable by the optionee otherwise than by will, or by the laws of descent
and distribution, and shall be exercised during the lifetime of the optionee
only by him.  No option or interest therein may be transferred, assigned,
pledged or hypothecated by the optionee during his or her lifetime, whether by
operation of law or otherwise, or be made subject to execution, attachment or
similar process.

(c)           Annual Deferred Share Credit.  For each Plan Year, each
Non-Employee Director shall be credited under the Agilent Technologies, Inc.
2005 Non-Employee Director Deferred Compensation Plan (the “Deferred
Compensation Plan”), as of the later of (i) March 1 of each Plan Year (or if
March 1 is not a trading day the next succeeding trading day), or (ii) the first
trading day following the annual stockholders meeting, with a deemed investment
in shares of Common Stock (“Shares”), as that term is defined under the Deferred
Compensation Plan), with a Fair Market Value of sixty-five thousand dollars
($65,000), determined as provided below.  The Shares shall vest in four (4)
twenty-five percent (25%) increments each three (3) months from the date

4


--------------------------------------------------------------------------------


of credit, provided the Non-Employee Director continues in Board service on the
vesting date.  Shares credited under this Section 7(c) shall be issued from this
Plan.

The number of Shares subject to an Annual Deferred Share Credit shall be equal
to the number of shares determined as follows:

$65,000.00

 

=

Number of shares

The average Fair Market Value for the 20 trading
days ending prior to the grant date

 

 

 

(d)           Deferred Share Credit for New Directors.  Effective as of November
1, 2005, each newly appointed Non-Employee Director shall be credited under the
Deferred Compensation Plan , as of the date service commences as a Non-Employee
Director, with Shares (as that term is defined under the Deferred Compensation
Plan) with a Fair Market Value of one hundred thirty thousand dollars
($130,000.00), determined as provided below.  The Shares shall vest in four (4)
twenty-five percent (25%) increments each three (3) months from the date of
credit, provided the Non-Employee Director continues in Board service on the
vesting date.  Shares credited under this Section 7(d) shall be issued from this
Plan.

The number of Shares subject to a grant under this Section 7(d) shall be equal
to the number of shares determined as follows:

$130,000.00

 

=

Number of shares

The average Fair Market Value for the 20 trading
days ending prior to the grant date.

 

 

 

(e)           Cash Payment and Committee Chair Premiums.  Except to the extent a
Non-Employee Director has properly elected to defer all or part of the cash
component of his or her Annual Retainer or Committee Chair Premium under a
deferred compensation plan sponsored by the Company, all Cash Payments shall be
made in four (4) quarterly installments as soon as practical following the
Payment Dates (provided the Non-Employee Director continues as a Board member on
such Payment Date).  Committee Chair Premiums shall be made in a lump sum
payment as soon as practicable following the Initial Payment Date with respect
to the Plan Year.

(f)            Special Compensation.  The Board or the Committee may, from time
to time, deem it appropriate and may provide certain Non-Employee Directors with
additional compensation (“Special Compensation”) under this Plan.  Such Special
Compensation shall be in the form of a grant of Common Stock or stock options
subject to terms, conditions and restrictions established by the Board or
Committee at the time of the grant.

5


--------------------------------------------------------------------------------


(g)           Form of Issuance of Shares.  Any shares issued under the Plan
shall be in either book entry form or in certificate form pursuant to the
instructions given by the Non-Employee Director to the Company’s transfer agent.

(h)           Transferability.  In the event of a Non-Employee Director’s death,
all of such person’s rights to receive any accrued but unpaid Option Payment
and/or Special Compensation will transfer to the maximum extent permitted by law
to such person’s beneficiary.  Each Non-Employee Director may name, from time to
time, any beneficiary or beneficiaries (which may be named contingently or
successively) as his or her beneficiary for purposes of this Plan.  Each
designation shall be on a form prescribed by the Committee, will be effective
only when delivered to the Company and when effective will revoke all prior
designations by the Non-Employee Director.  If a Non-Employee Director dies with
no such beneficiary designation in effect, such person’s beneficiary shall be
his or her estate and such person’s payments will be transferable by will or
pursuant to laws of descent and distribution applicable to such person.

PART III. GENERAL PROVISIONS

8.             Assignments.  The rights and benefits under this Plan may not be
assigned except for the designation of a beneficiary as provided in Section 7.

9.             Limitation of Rights.

(a)           No Right to Continue as a Director.  Neither the Plan, nor the
issuance of shares of Common Stock, nor the grant of special Compensation, nor
any other action taken pursuant to the Plan, shall constitute or be evidence of
any agreement or understanding, express or implied, that the Company will retain
a director for any period of time, or at any particular rate of compensation.

(b)           No Stockholders’ Rights for Options.  An optionee shall have no
rights as a stockholder with respect to the shares covered by his or her options
until the date of the issuance to him of a stock certificate therefor or the
making of a book entry with the Company’s transfer agent, and no adjustment will
be made for dividends or other rights for which the record date is prior to the
date such certificate is issued.

10.           Adjustments in Present Stock.  In the event of any merger,
consolidation, reorganization, recapitalization, stock dividend, stock split, or
other change in the corporate structure or capitalization affecting the
Company’s present Common Stock, at the time of such event the Board or the
Committee shall make appropriate adjustments to the number (including the
aggregate numbers specified in Section 4) and kind of shares to be issued under
the Plan and the price of any Stock Option.

6


--------------------------------------------------------------------------------


11.           Amendment and Termination of the Plan.

(a)           Amendment and Termination.  The Board may at any time amend,
alter, suspend, or discontinue the Plan, but no amendment, alteration,
suspension, or discontinuation shall be made which would impair the awards
granted to any Non-Employee Director theretofore made, without his or her
consent.  In addition, to the extent necessary and desirable to comply with any
applicable law, regulation or stock exchange rule, the Company shall obtain
stockholder approval of any Plan amendment in such a manner and to such a degree
as required.

(b)           Effect of Amendment or Termination.  Any such amendment or
termination of the Plan shall not affect any Stock Option already granted and
such Stock Options shall remain in full force and effect as if this Plan had not
been amended or terminated.

12.           Definitions.

“Annual Retainer” shall mean the amount to which a Non-Employee Director will be
entitled to receive for serving as a director in a relevant Plan Year, but shall
not include reimbursement for expenses, fees associated with service on any
committee of the Board or fees with respect to any other services to be provided
to the Company.


“FAIR MARKET VALUE” SHALL MEAN, AS OF ANY DATE, THE QUOTED CLOSING SALES PRICE
FOR SUCH COMMON STOCK AS OF SUCH DATE (OR IF NO SALES WERE REPORTED ON SUCH
DATE, THE CLOSING PRICE ON THE LAST PRECEDING DAY A SALE WAS MADE) AS QUOTED ON
THE STOCK EXCHANGE OR A NATIONAL MARKET SYSTEM, WITH THE HIGHEST TRADING VOLUME,
AS REPORTED IN SUCH SOURCE AS THE COMPANY SHALL DETERMINE.

“Non-Executive Chairman” shall mean the Non-Employee Director who is appointed
to serve as the Chairman of the Board.

“Plan Year” shall mean the year beginning March 1 and ending February 28, or
February 29, as the case may be.

13.           Notice.  Any written notice to the Company required by any of the
provisions of this Plan shall be addressed to the Secretary of the Company and
shall become effective when it is received.

14.           Governing Law.  This Plan and all determinations made and actions
taken pursuant hereto shall be governed by the law of the State of Delaware and
construed accordingly.

15.           Stockholder Approval.  The Plan shall be subject to approval by
the stockholders of the Company within twelve (12) months after the date the
Plan is adopted.  Such stockholder approval shall be obtained in the degree and
manner required under applicable state and federal law and any stock exchange
rules.

7


--------------------------------------------------------------------------------


16.           Annual Maximum Shares.  Subject to adjustments as provided in
Section 10 of the Plan, the maximum number of shares that can be granted to each
Non-Employee Director under the Plan is 150,000 shares per year.

 

 

8


--------------------------------------------------------------------------------